
	

114 HR 3894 : To amend title 10, United States Code, to require the prompt notification of State Child Protective Services by military and civilian personnel of the Department of Defense required by law to report suspected instances of child abuse and neglect.
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3894
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Armed ServicesAN ACT
		To amend title 10, United States Code, to require the prompt notification of State Child Protective
			 Services by military and civilian personnel of the Department of Defense
			 required by law to report suspected instances of child abuse and neglect.
	
	
		1.Expedited reporting of child abuse and neglect to State Child Protective Services
 (a)Reporting by military and civilian personnel of the Department of DefenseSection 1787 of title 10, United States Code, is amended— (1)by redesignating subsections (a) and (b) as subsections (c) and (d), respectively; and
 (2)by inserting before subsection (c), as so redesignated, the following new subsections:  (a)Reporting by military and civilian personnelA member of the armed forces, civilian employee of the Department of Defense, or contractor employee working on a military installation who is mandated by Federal regulation or State law to report known or suspected instances of child abuse and neglect shall provide the report directly to State Child Protective Services or another appropriate State agency in addition to the member’s or employee’s chain of command or any designated Department point of contact.
 (b)Training for mandated reportersThe Secretary of Defense shall ensure that individuals referred to in subsection (a) who are mandated by State law to report known or suspected instances of child abuse and neglect receive appropriate training, in accordance with State guidelines, intended to improve their—
 (1)ability to recognize evidence of child abuse and neglect; and (2)understanding of the mandatory reporting requirements imposed by law..
 (b)Conforming and clerical amendmentsSection 1787 of title 10, United States Code, is further amended— (1)in subsection (c), as redesignated by subsection (a)(1), by striking In General.— and inserting Reporting by States.—; and
 (2)in subsection (d), as redesignated by subsection (a)(1)— (A)by striking (d) Definition.—In this section, the term and inserting the following:
						
 (d)DefinitionsIn this section: (1)The term; and
 (B)by adding at the end the following new paragraph:  (2)The term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau..
					
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
